          Case: 1:16-cr-00344-DAP Doc #: 76 Filed: 11/13/20 1 of 3. PageID #: 531




                                 IN THE UNITED STATES DISTRICT
                                   COURT FOR THE NORTHERN
                                   DISTRICT OF OHIO EASTERN
                                            DIVISION

      UNITED STATES OF AMERICA,
                                                   )
                            Plaintiff              ) CASE NO. 1:16-CR-344
                                                   )
              v.                                   ) JUDGE DAN A. POLSTER
                                                   )
      JAMES JONES,                                 ) OPINION AND ORDER
                                                   )
                            Defendant.             )
                                                   )
                                              MEMORANDUM

      Before the Court is Defendant James Jones’ Motion to Reduce Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(I) for Immediate Release Due to COVID-19 Circumstances, Doc #: 71. For the

foregoing reasons, Jones’ motion is DENIED.

     I.    Background

      On November 3, 2017, Defendant Jones was sentenced to 210 months of imprisonment after

pleading guilty to two (2) counts of Possession with the Intent to Distribute Controlled Substances,

one (1) count of being a Felon in Possession of a Firearm with Ammunition, and one (1) count of

Maintaining a Drug Involved Premises. Defendant is currently held at FCI Cumberland and has a

release date of December 10, 2031. 1 Defendant suffers from hypertension, gastro-esophageal

reflux disease, sleep apnea, obesity, and pre-diabetes. He asks the Court to release him

immediately due to the fact that these medical conditions have life threatening consequences if he

were to test positive for COVID-19. The Government filed a response in opposition. Doc #: 73.




1
    Find an Inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Nov. 13, 2020).

                                                         1
            Case: 1:16-cr-00344-DAP Doc #: 76 Filed: 11/13/20 2 of 3. PageID #: 532




    II.      Discussion 2

       Under § 3582(c)(1)(A)(i), before granting a sentence modification, a court must find: (A)

extraordinary and compelling reasons warrant a sentence modification; (B) the defendant is not a

danger to the safety of any other person or the community, and (C) the reduction is appropriate

considering the sentencing factors located at 18 U.S.C. § 3553(a). United States v. Hardin, Case

No. 1:19 CR 240, 2020 U.S. Dist. LEXIS 90855, at *5 (N.D. Ohio Apr. 7, 2020).

             A. Extraordinary and Compelling Reasons

          Extraordinary and compelling reasons for sentence modification exist under four categories set

forth at U.S.S.G. § 1B1.13 Application Note 1. Here, the only relevant category is the fourth

category, labeled “other reasons.” Hardin, 2020 WL 2610736, at *3. To determine whether other

reasons warrant sentence modification, the Court considers whether: (1) the defendant is at high

risk of having grave complications should he contract COVID-19, and (2) the prison where the

defendant resides has a severe COVID-19 outbreak. Id.

      The Centers for Disease Control and Prevention (“CDC”) have determined that certain medical

conditions unquestionably present an increased risk from COVID-19. 3 Jones suffers from obesity

and pre-diabetes, a medical condition that poses an increased risk of severe illness from COVID-

19. Jones also suffers from hypertension, a medical condition that may pose an increased risk for

severe illness from COVID-19. Therefore, the Court finds that Jones satisfies the first prong of the

“extraordinary and compelling reasons” test.




2
  A defendant must satisfy § 3582(c)(1)(A)(i)’s exhaustion requirement before filing a motion for compassionate
release. Jones has satisfied the exhaustion requirement.
3
  People of Any Age with Underlying Medical Conditions, CENTERS FOR DISEASE CONTROL AND
PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Nov 12, 2020).

                                                        2
       Case: 1:16-cr-00344-DAP Doc #: 76 Filed: 11/13/20 3 of 3. PageID #: 533




    Jones, however, fails the second prong of the “extraordinary and compelling reasons” test. To

date, 0 inmates and 3 staff are currently positive for COVID-19, and 7 inmates have since

recovered at FCI Cumberland. 4 The Court notes that it is not unsympathetic to Jones’ position. His

fears regarding confinement are undoubtedly legitimate. However, the existence of a pandemic

does not authorize the undersigned to usurp the BOP’s authority and empty prisons, especially

where the facility has not been severely impacted by the outbreak. See United States v. Brown, No.

5:18 CR 111, Doc #: 48 at 3 (N.D. Ohio May 21, 2020).

        B. Other Relevant Elements

        Because Jones fails the “extraordinary and compelling reasons” test, the Court need not

determine 1) whether he poses a danger to others should he be released or 2) whether reduction is

appropriate considering the § 3553(a) sentencing factors, pursuant to 18 U.S.C. § 3142(g) and 18

U.S.C. § 3553(a). See Hardin, No. 1:19 CR 240. However, the Court notes that generally, the §

3553(a) factors favor release when a high-risk defendant being held in a prison experiencing a

severe COVID-19 outbreak has less than a year of their sentence remaining. See Hardin, 2020 WL

2610736, at *4. Jones still has approximately 11 years of his sentence left. Furthermore, the Court

acknowledges the disparity in Jones’ sentence. However, even if Jones would had received a lower

sentence today under current law, he would still have at least 6 years left of his sentence. 5

        III. Conclusion

        For the above reasons, Jones’ Motion, Doc #: 71, is DENIED.

        IT IS SO ORDERED.

                                                          /s/ Dan Aaron Polster November 13, 2020

4
  COVID-19, Federal Bureau of Prisoners, https://www.bop.gov/coronavirus/ (last visited Nov. 13, 2020).
5
  As Jones notes, under the terms of his plea agreement, without the career offender enhancement, Jones
would have a total offense level of 31. With his Criminal History Category VI designation, his sentencing guideline
range would therefore be 188 to 235 months. Mr. Jones also received a two-level variance by this Court at his
original sentencing, which would have resulted in a sentencing range of 151 to 188 months.

                                                         3
